DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 14 and 30:  The claim limitations contradict each other because it is required that the first depth be larger, smaller, and the same as the second depth.  How can all instances exist at the same time?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 10, 18, 22, 25, 26, 32, 33, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush, Jr (US Patent No 3,378,974) (“Bush”) in view of Gearhart (US PGPub No 2005/0167034).

Referring to claim 1:  Bush teaches a ceiling system comprising: at least one support member (item 28) comprising a lower support surface; at least one ceiling panel assembly comprising: a ceiling panel (item 22) having a first major surface opposite a second major surface and a side surface extending there-between, the body having a body thickness as measured between the first and second major surfaces; a magnetic attachment element (item 26); and wherein the at least one ceiling panel is secured in place within the ceiling system by a magnetic engagement between the magnetic attachment element and the at least one support member (figures 1 and 4).  Bush does not teach the panel comprising a porous body; an adhesive; wherein the adhesive couples the magnetic attachment element to the first major surface of the porous body, and the adhesive penetrates into the porous body at a first depth as measured from the first major surface, the first depth being about 1% to about 50% of the body thickness.  However, Gearhart teaches the panel comprising a porous body (paragraph 0020, lines 2-3); an adhesive (paragraph 0020, lines 406); wherein the adhesive couples the magnetic attachment element to the first major surface of the porous body.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Bush with the porous body and adhesive taught by Gearhart in order to provide a ceiling panel that absorbs sound and is secured to the ceiling with magnets.  It is well known that ceiling tiles are made from porous material, and having an adhesive to secure the magnet allows for a secure connection between the magnetic fastener and the panel.  It would also have been obvious to one of ordinary skill that the adhesive penetrates into the porous body at a first depth as measured from the first major surface, the first depth being about 1% to about 50% of the body thickness.  Adhesives are known to penetrate into porous surfaces creating a locking connection.

Referring to claim 7:  Bush and Gearhart teach all the limitations of claim 1 as noted above.  They do not specifically teach the adhesive is an expansion material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an expanding adhesive, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  Having an adhesive that expands would aid in connection of the panel to the magnet as it would expand into any cavities in the panel to create a locking connection.
 
Referring to claim 10:  Bush and Gearhart teach all the limitations of claim 1 as noted above.  They do not specifically teach the porous body has a bulk density ranging from about 86.5 kg/m3 to about 96.1 kg/m3 and a porosity ranging from about 90 % to about 97 %.  However, it would have been obvious to one of ordinary skill in the art to choose the specific characteristics of the material to balance strength, weight, and performance of the panel.

Referring to claim 18:  a ceiling system comprising: at least one support member (item 28) comprising a lower support surface; at least one ceiling panel assembly comprising: a ceiling panel (item 22) having a first major surface opposite a second major surface and a side surface extending there-between, the body having a body thickness as measured between the first and second major surfaces; a magnetic attachment element (item 26); and wherein the at least one ceiling panel is secured in place within the ceiling system by a magnetic engagement between the magnetic attachment element and the at least one support member (figures 1 and 4).  Bush does not teach the panel comprising a porous body; an adhesive; wherein the adhesive couples the magnetic attachment element to the first major surface of the porous body, and the adhesive penetrates into the porous body at a first depth as measured from the first major surface, the first depth being about 1% to about 50% of the body thickness.  However, Gearhart teaches the panel comprising a porous body (paragraph 0020, lines 2-3); an adhesive (paragraph 0020, lines 406); wherein the adhesive couples the magnetic attachment element to the first major surface of the porous body.
	It would have been obvious to one of ordinary skill in the art to create the device taught by Bush with the porous body and adhesive taught by Gearhart in order to provide a ceiling panel that absorbs sound and is secured to the ceiling with magnets.  It is well known that ceiling tiles are made from porous material, and having an adhesive to secure the magnet allows for a secure connection between the magnetic fastener and the panel.  It would also have been obvious to one of ordinary skill that the adhesive penetrates into the porous body at a first depth as measured from the first major surface, the first depth being about 1% to about 50% of the body thickness and wherein porous body comprises a network of open pathways extending between the first major surface, the second major surface, and the side surface, and wherein the adhesive occupies at least a first portion of the network of open pathways of the porous body.  Porous bodies, or fibrous as commonly used in ceiling tiles contain the specific geometry of passages based on the connectivity of the fibers such as in mineral wool type applications.  Adhesives are known to penetrate into porous surfaces creating a locking connection.

Referring to claim 22:  Bush and Gearhart teach all the limitations of claim 18 as noted above.  They do not specifically teach the adhesive is an expansion material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an expanding adhesive, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  Having an adhesive that expands would aid in connection of the panel to the magnet as it would expand into any cavities in the panel to create a locking connection.
 
Referring to claims 25 and 26:  Bush and Gearhart teach all the limitations of claim 18 as noted above.  They do not specifically teach the porous body has a bulk density ranging from about 86.5 kg/m3 to about 96.1 kg/m3 and a porosity ranging from about 90 % to about 97 %.  However, it would have been obvious to one of ordinary skill in the art to choose the specific characteristics of the material to balance strength, weight, and performance of the panel.

Referring to claim 32:  Bush teaches a ceiling panel (item 22) and a magnetic attachment element (item 26) to form a ceiling panel assembly; magnetically coupling the ceiling panel assembly to at least one suspended support element (item 28 and figure 1).  Bush does not teach adhesively bonding said ceiling panel and magnetic attachment element and wherein the ceiling panel and the magnetic attachment element are adhesively bonded together at the time of installation.  However, Gearhart teaches adhesively bonding (paragraph 0020, lines 4-6) said ceiling panel and magnetic attachment element and wherein the ceiling panel.
	It would have been obvious to one of ordinary skill to create the device taught by Bush with the adhesive bonding taught by Gearhart in order to secure the magnet to the panel.  Additionally, it would have been obvious to one of ordinary skill to perform the bonding before the device is installed on the support.

Referring to claim 33:  Bush and Gearhart teach all the limitations of claim 32 as noted above.  Additionally, it would have been obvious to apply an adhesive to the ceiling panel and magnetic attachment element, whereby the adhesive both mechanically interlocks and cohesively bonds with the ceiling panel as this would create a complete bond between the two components.

Referring to claim 35:  Bush and Gearhart teach all the limitations of claim 32 as noted above.  Additionally, Bush teaches the ceiling panel comprising a first major surface opposite a second major surface and a side surface extending there-between (figure 3).  Gearhart teaches the ceiling panel further comprising a porous body having a network of open pathways extending between the first major surface, the second major surface, and the side surface (paragraph 0020, lines 2-3).  They do not teach wherein after step a) the adhesive occupies at least a first portion of the network of open pathways of the porous body.  However, it would have been obvious to one of ordinary skill to recognize that adhesive applied to a porous body would penetrate and fill any open pathways to create a strong locking bond.

Referring to claim 36:  Bush and Gearhart teach all the limitations of claim 35 as noted above.  They do not specifically teach wherein during step a) the adhesive expands during curing into the first portion of the network of open pathways.  However, the Examiner gives Official Notice that if an expanding foam type adhesive was used, it would perform as indicated in the instant claim.  Foaming adhesives are well known in the art for their durability.

Claim(s) 12, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Gearhart and Bush (US Patent No 3,384,934) (“Bush2”).

Referring to claim 12:  Bush and Gearhart teach all the limitations of claim 1 as noted above.  They do not teach the ceiling panel assembly further comprises a fastener that extends through the magnetic attachment element and into the ceiling panel and wherein the fastener is in contact with the adhesive.  However, Bush2 teaches the ceiling panel assembly further comprises a fastener (item 15) that extends through the magnetic attachment element and into the ceiling panel.
It would have been obvious to one of ordinary skill in the art to create the device taught by Bush and Gearhart with an additional fastener taught by Bush2 in order to provide instant connection between the magnet and panel before adhesive cures.  Additionally, it would have been obvious to recognize that the fastener is in contact with the adhesive when inserted into the magnet being secured with adhesive.

Referring to claim 27:  Bush and Gearhart teach all the limitations of claim 18 as noted above.  They do not teach a fastener that extends through the magnetic attachment element and into the ceiling panel.  However, Bush2 teaches the ceiling panel assembly further comprises a fastener (item 15) that extends through the magnetic attachment element and into the ceiling panel.
It would have been obvious to one of ordinary skill in the art to create the device taught by Bush and Gearhart with an additional fastener taught by Bush2 in order to provide instant connection between the magnet and panel before adhesive cures.  

Referring to claim 29:  Bush, Gearhart, and Bush2 teach all the limitations of claim 27 as noted above.  Additionally, Bush2 teaches fastener extends into the ceiling panel a second depth as measured from the first major surface, the second depth being about 20 % to about 80 % of the body thickness (figure 2).  Having the fastener extend a certain percent allows for a specific holding power.

Claim(s) 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Gearhart and Surace et al. (US Patent No 7,798,287) (“Surace”).

Referring to claim 2:  Bush and Gearhart teach all the limitations of claim 1 as noted above.  They do not teach wherein porous body is formed of a fibrous material, comprises a network of open pathways extending between the first major surface, the second major surface, and the side surface and wherein the adhesive occupies at least a first portion of the network of open pathways of the porous body.  However, Surace teaches the porous body is formed of a fibrous material (col 4, lines 47-50).
	It would have been obvious to one of ordinary skill to create the device taught by Bush and Gearhart with a fibrous body taught by Surace as it is well known to have fibrous ceiling tiles because of their noise controlling characteristics combined with their lightweight.  It would have been obvious to one of ordinary skill to recognize that the fibrous material comprises a network of open pathways extending between the first major surface, the second major surface, and the side surface and wherein the adhesive occupies at least a first portion of the network of open pathways of the porous body.

Referring to claim 4:  Bush, Gearhart, and Surace teach all the limitations of claim 2 as noted above.  They do not specifically teach the porous body is formed of a fibrous material selected from polyester fiber, polyethylene, polypropylene, polyamide, high-density polyethylene ("HDPE"), medium-density polyethylene ("MDPE"), low-density polyethylene ("LDPE"), and linear low-density polyethylene ("LLDPE").  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a polymer as the fibrous material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  Choosing a different material optimizes the panel based on the material characteristics.

Referring to claim 5:  Bush, Gearhart, and Surace teach all the limitations of claim 2 as noted above.  They do not teach wherein the adhesive present in the first portion of the network of open pathways surrounds a first portion of the fibrous material thereby mechanically interlocking together the adhesive and the first portion of the fibrous material.  However, it would have been obvious to one of ordinary skill in the art to recognize that this is how a flowable adhesive would behave when introduced between a fibrous material and a hard fastener such as the magnet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635